Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 1 of 12 PageID #: 16537




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     ResMan, LLC,                                    §
                                                     §
          Plaintiff,                                 §
                                                     §
     v.                                              §      Civil Action No. 4:19-CV-00402-ALM
                                                     §
     Karya Property Management, LLC,                 §                   JURY TRIAL
     and Scarlet InfoTech, Inc. d/b/a                §
     Expedien, Inc.                                  §
                                                     §
          Defendants.                                §


      RESMAN’S TRIAL BRIEF REGARDING PROPOSED JURY INSTRUCTION ON
 INJUNCTIVE RELIEF AND OBJECTION TO DEFENDANTS’ REQUESTED INSTRUCTION

           ResMan respectfully requests the Court provide the amended additional instruction filed

 contemporaneously with this trial brief immediately following the “Compensatory Damages”

 instruction and before the “Punitive or Exemplary Damages” instruction in the Court’s Final

 Instructions to the Jury.1 ResMan further requests that the Court reject Defendants’ proposed

 instruction.

 I.        An instruction is required to address Defendants’ use of the preliminary injunction
           to confuse the Jury.

           Defendants have repeatedly used the preliminary injunction as a shield to suggest ResMan

 has not been harmed and, thus, cannot prevail on any liability issue. As the Court recognized, “the

 defense has introduced [the preliminary injunction] in a way that says, well there’s no damages to

 them; and because the Court is holding this up, it’s up to the Court.” Ex. 2, 3/10 AM at 537:11–

 13.



 1
   ResMan’s amended proposed instruction is identical to ResMan’s prior submission (Dkt. 267) except for
 the deletion of one arguably redundant sentence. A redline showing this change is attached as Exhibit 1.
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 2 of 12 PageID #: 16538




        Defendants injected the issue of the Court’s preliminary injunction the very first time they

 spoke to the Jury. During introductory statements at voir dire, Defendants’ lawyer stated:

        Now, importantly, there have been no damages. The program, Arya, is not being
        used internally or externally to this very day. There is no completion of the Arya
        program to this day. Not one customer has been lost by ResMan. And the Court
        has entered an injunction . . . . There is a dispute about whether it was agreed to or
        not. But the point is the Court controls whether the Arya program can be further
        developed and ever used.

 Ex. 2, 3/8 AM (Voir Dire) at 19:4–12 (emphasis added). Counsel for Defendants then repeatedly

 emphasized Defendants’ position that ResMan cannot prevail at all because the injunction has

 allegedly prevented any harm. See, e.g., id. at 74:10–75:2, 82:10–83:8.

        Defendants continued to sow the same confusion after the Jury was seated. During opening

 statements, Defendants’ lawyer stated:

        [Defendants] entered into an injunction. . . . And the Court’s injunction, until he
        orders further, we cannot use it commercially or disseminate it, i.e., sell it. So that,
        ladies and gentlemen, means there are no damages. As I told you, we haven’t
        made one dollar off the product; and ResMan hasn’t lost one dollar.

 Ex. 2, 3/9 AM at 205:22–206:19 (emphasis added). Defendants then questioned ResMan’s CEO

 Paul Bridgewater about the Court’s Preliminary Injunction Order, specifically eliciting the fact

 that “this injunction remains in place to this very day.” Ex.2, 3/9 PM at 349:17–350:1.

        Defendants’ attempts to shield themselves behind the Court’s preliminary injunction makes

 an instruction necessary to ensure, in the Court’s words, that the “jury fully understand[s] that [the

 preliminary injunction is] really not a bar to damages.” Ex.2, 3/12 AM at 1038:7–23.

 II.    ResMan’s instruction comports with Rule 49 without commenting on the evidence.

        Under Fed. R. Civ. P. 49(a)(2), “the court must give instructions and explanations

 necessary to enable the jury to make its findings on each submitted issue.” An instruction is

 necessary here to dispel the confusion Defendants created by implicating the Court’s role in

 granting the preliminary injunction and the effect of that injunction.


                                                   2
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 3 of 12 PageID #: 16539




        A. ResMan’s instruction is appropriate under Rule 49 to address the Court’s
           concerns.

        ResMan’s proposed instruction facilitates Rule 49’s goals by:

        (1) providing a neutral and general explanation of what a preliminary injunction is
            without delving into the legal standard required for the Court to grant it;
        (2) reminding the Jury that it must base its verdict on the evidence at trial and
            specifically not be swayed by the fact that the Court granted the injunction;
        (3) telling the Jury at a very high level what the preliminary injunction prohibits
            and for how long;
        (4) explaining in simple terms the relationship between the preliminary injunction
            and a possible permanent injunction; and
        (5) cautioning the Jury not to allow any of these issues to bear on its determination
            of the facts.

 ResMan’s proposed instruction allows the Court to meet Rule 49’s requirements without “giving

 an unfair or one-sided impression.” United States v. Fischer, 531 F.2d 783, 786 (5th Cir. 1976)

 (explaining that “a district judge may explain and comment upon the evidence in his instructions

 to the jury” but “must exercise the most scrupulous care to avoid giving an unfair or one-sided

 impression”). Most importantly, this instruction will help dispel any confusion about the effect of

 the Court’s orders—past or future—on ResMan’s liability and damages claims.

        B. ResMan’s proposal properly instructs the Jury not to consider the effect of any
           injunction on any issue.

        ResMan’s proposed instruction achieves the main objective of the instruction the Court has

 indicated is necessary: to ensure the Jury does not consider the effect of the preliminary injunction,

 or any permanent injunction the Court may issue, on the liability and damages claims the Jury will

 decide. Such an instruction is appropriate because nothing about the preliminary injunction has

 any effect on either (1) the fact that ResMan has been harmed or (2) the amount of ResMan’s

 damages.




                                                   3
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 4 of 12 PageID #: 16540




                1. The preliminary injunction does not impact the fact that Defendants
                   harmed ResMan.

        Defendants’ actual use of the preliminary injunction in this trial raises exactly the concerns

 the Court expressed to the parties. As the Court recognized, Defendants have suggested to the

 Jury that the Court’s intervention ensures that Defendants will not use Arya software—and that

 Defendants have acquiesced in this result—thus rendering ResMan incapable of demonstrating the

 harm element of its claims. ResMan’s proposal ensures that the Jury properly understands (1) the

 Court’s role both in issuing the preliminary injunction and deciding whether to grant a permanent

 injunction; and (2) the effect of any past or future injunction on ResMan’s claims.

                2. The preliminary injunction does not impact the amount of ResMan’s
                   damages.

        Defendants’ trial brief also makes clear that they seek to use the preliminary injunction for

 another improper purpose: “as evidence that ResMan suffered no damages as a result of

 [Defendants’] conduct during the period the injunction was in force.” Defs.’ Tr. Br. at 4.

 Defendants allege that this use of the evidence is somehow permissible because it is “directly

 relevant to the causation and damages elements of ResMan’s claims.” Id. Using the preliminary

 injunction in this way would also improperly mislead the Jury.

        The Court’s preliminary injunction has no effect on the damages ResMan has put forth at

 trial. First, ResMan is claiming the profits it would have received from Karya under the MSA had

 Karya not breached. The preliminary injunction does not prevent one penny of those profits from

 accruing. Second, ResMan is also seeking disgorgement of Defendants’ unjust enrichment as

 measured by the value of what Defendants gained before they stopped misusing their ResMan

 access. Again, the preliminary injunction has no bearing on that damages measurement.

        Defendants’ attempt to suggest otherwise is intended to confuse the Jury into thinking that

 ResMan is claiming damages based on sales diverted from ResMan to Defendants or some form


                                                  4
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 5 of 12 PageID #: 16541




 of illegal unfair competition barred by the preliminary injunction. While these may be elements

 of the factual record, they are not relevant to ResMan’s damages.

                3. The parties did not agree to introduce evidence of the preliminary
                   injunction.

        Defendants’ objection to ResMan’s proposed instruction is based entirely on the false

 premise that ResMan somehow “agreed” to introduce evidence of the preliminary injunction.

 Defendants’ assertion is belied by the actual record.

        In the first trial, Defendants filed a motion in limine seeking to exclude evidence of the

 preliminary injunction. Dkt. 177. ResMan opposed the motion as overly broad, Dkt. 188, but

 explained at the Pretrial Conference that ResMan agreed to a version of the motion in limine “that

 just precludes the parties from referring to the Court’s preliminary injunction without first

 approaching the bench.” Ex. 3, 10/23/20 (PTC) Tr. at 79:19–22. As with this second trial,

 Defendants in the first trial almost immediately violated their own motion in limine by referring

 to the Court’s role in preventing Arya’s use or sale. Ex. 4, 11/2 AM (Voir Dire) at 21:6–9 (“It

 won’t be used until this Court allows it to be used.”). ResMan proposed curative instructions to

 avoid the necessity of the parties further discussing the injunction. Dkts. 243, 244. The Court

 decided to “allow both sides to tell the full story regarding the injunction” because the Jury had

 been tainted by Defendants’ statement during voir dire. See Minute Entry for Nov. 3, 2020, Dkt.

 242.

        At the start of the second trial, Defendants did not re-urge their motion in limine but fully

 embraced evidence of the preliminary injunction—once again introducing the issue with no

 involvement from ResMan. As a result of Defendants’ actions, the parties are now required to

 elicit testimony concerning the history of this injunction to give the Jury the full evidentiary

 picture. It is not relevant that the parties included the Preliminary Injunction Order on their exhibit



                                                   5
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 6 of 12 PageID #: 16542




 lists or that Defendants introduced it without objection.2          ResMan is not objecting to the

 admissibility of the Preliminary Injunction Order. ResMan does object, however, to Defendants’

 improper use of the Preliminary Injunction Order as a shield to preclude liability and damages.

         Accordingly, contrary to Defendants’ representation to the Court, the parties did not

 “mutually agree[] to the admission of this injunction for their own purposes.” Defs.’ Tr. Br at 1.

 As a result, there is no “agreement” that the Court’s instruction would vitiate.

         C. ResMan’s proposed instruction properly describes the relevant terms of the
            preliminary injunction.

         ResMan’s proposed instruction contains a neutral description of the relevant terms of the

 preliminary injunction: “The preliminary injunction prohibits Defendants from selling or

 otherwise using Arya commercially while this case is pending.” This concise language enables

 the Jury to understand the remainder of the paragraph regarding the relationship between the

 preliminary injunction and the Court’s determination of any permanent injunction after verdict.

 Almost all this language is agreed, except that Defendants would create additional confusion by

 omitting the explanatory first sentence.

         Defendants argue that even such a brief reference to what the preliminary injunction

 actually does would “restate evidence that is already in the record and draw special attention to it.”

 Defs.’ Tr. Br. at 6. Defendants’ argument cannot be squared with what they say they want to use

 the preliminary injunction to accomplish. Defendants insist that they must be permitted to present

 the preliminary injunction to the Jury to prove that the Court has prevented them from using Arya

 while the lawsuit is pending. If anything, ResMan’s proposed language establishes the very fact

 Defendants seek to demonstrate.


 2
   During the March 12, 2021, discussion on this issue, the parties mistakenly stated that the Preliminary
 Injunction Order had not been admitted. In fact, Defendants introduced the Order as DX 330 when cross-
 examining Mr. Bridgewater. See Minute Entry for March 9, 2021 at 3:36:06 p.m., Dkt. 264.


                                                    6
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 7 of 12 PageID #: 16543




        D. ResMan’s proposed instruction contains the legal context required to make the
           instruction clear and intelligible.

        ResMan’s proposal also provides a neutral and general explanation—adapted from the

 court’s charge in Moorthy3—of what a preliminary injunction is in order to give the Jury necessary

 context to understand the remainder of the instruction. That the language “explains a legal

 concept,” Defs.’ Tr. Br. at 5, only establishes that it is precisely the kind of instruction Rule 49

 contemplates. Likewise, the explanation of what the Court’s preliminary injunction prohibits is

 important to enable the Jury to understand the remainder of the instruction.

        Finally, the last sentence of ResMan’s proposal informs the Jury that the Court will decide

 ResMan’s recovery based on the verdict. Far from being “an inapplicable, Texas state jury

 charge,” Defs.’ Tr. Br. at 6, the language is nearly identical to the Compensatory Damages

 instruction to which the parties already agreed. And, like that language, it does not “reiterate to

 the jury that ResMan may be entitled to ‘remedies,’” but explicitly refers to “ResMan’s remedies,

 if any.” Dkt. 267; Ex. 1 (Revised Proposed Instruction) (emphasis added).

 III.   Defendants’ proposed instruction would be prejudicial and create confusion.

        ResMan objects to Defendants’ requested instruction, Dkt. 268. In contravention of Rule

 49, Defendants’ proposal would actually make it more difficult for the Jury to render its verdict.

        A. Defendants’ proposed instruction creates confusion without addressing the
           problem the Court has identified.

        First, Defendants’ proposal does not address the Court’s concern: that the Jury has the

 impression that the Court’s intervention prevents ResMan from being harmed. Defendants’

 proposed instruction does not explain what the preliminary injunction prohibits or how long it is

 in effect—without which any instruction on the preliminary injunction is confusing. Indeed,


 3
  Ex. 5, Final Jury Instructions, Moorthy, Riggs & Assocs. v. McIntosh, 2006 WL 427124 (N.D. Cal.), Dkt.
 117 (filed Jan. 17, 2006).


                                                   7
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 8 of 12 PageID #: 16544




 Defendants explicitly ask the Court to tell the Jury that it “may consider the parties’ agreement to

 the injunction and the activities it proscribes in deciding the liability and past damages issues in

 this case.” As explained above, the preliminary injunction is not relevant to any issue of liability

 or damages before the Jury.

        Second, Defendants’ proposed instruction needlessly inserts confusion about which

 injunction(s) should be considered, when, and for what purpose. Defendants’ propose that the

 Court tell the Jury to “consider the parties’ agreement to the injunction and the activities it

 proscribes in deciding the liability and past damages issues in this case,” then tell the Jury not to

 “consider the effect of any permanent injunction on the amount of future damages.” There is no

 reason to confuse the Jury with these temporal constructs, especially when no injunction should

 play any role in the Jury’s deliberations.

        B. Defendants’ proposed instruction would be prejudicial to ResMan.

        Defendants’ proposed instruction also encourages the Jury to rely on “the parties’

 agreement to the injunction and the activities it proscribes”—but not the injunction itself—in

 “deciding the liability and past damages issues in this case.” See Dkt. 296 (emphasis added). In

 addition to the preliminary injunction being irrelevant to the liability and damages issues the Jury

 will decide, inviting the Jury to consider these issues in this manner would exacerbate the existing

 problem with Defendants’ use of the preliminary injunction. For the reasons explained above, the

 Jury should be instructed not to consider these issues.

        Further, Defendants’ request that the Court comment on “the parties’ agreement to the

 injunction” creates significant additional problems, all of which have their own risks. For one,

 Defendants’ proposed instruction would have the Court endorse “the parties’ agreement to the

 injunction” as an established fact, when the extent of the parties’ “agreement” is heavily disputed

 and is an issue the parties have resigned themselves to dealing with themselves through the

                                                  8
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 9 of 12 PageID #: 16545




 presentation of evidence. Indeed, Defendants’ counsel questioned Mr. Bridgewater at length about

 this very issue. Any reference to “the parties’ agreement to the injunction” would need to be

 further qualified and explained to ensure the Jury was not led to believe falsely that the parties did,

 in fact, agree to the injunction.

         That leads to another potential problem: the parties did not agree to the injunction. As the

 Court knows, and as Mr. Bridgewater explained to the Jury, Defendants did not agree to forgo

 development of the Arya system while this case was pending. Ex. 2, 3/9 PM at 348:9–349:16.

 Nor did Defendants agree to cease using Arya commercially, Dkt. 43, which the Court did enjoin

 them from doing, Dkt. 44. The entry of a preliminary injunction over Defendants’ objection

 necessarily required the Court to determine that the requirements of Rule 65 had been met.

         Defendants also wrongly assert that “the Court did not adjudicate any issue regarding the

 meaning of the terms of the injunction.” Defs.’ Tr. Br. at 3. After the Court enjoined Defendants

 from using Arya commercially, Defendants asked the Court to “clarify” that the Court’s ban on

 commercial use did not prohibit Karya from using the Arya software on its own properties. Dkt.

 76. The Court “adjudicated” this dispute by rejecting Defendants’ interpretation of “the meaning

 of the terms of the injunction”:

         Here, the Court agrees with Plaintiff’s interpretation as the language of the
         Injunction speaks for itself. The Injunction prohibits Defendants “from taking any
         further action to use commercially . . . the [Software]”; thus, Karya may not use the
         Software on its own properties (Dkt. #44).

 Dkt. 168 at 2. These undisputed facts undercut the entire factual premise of Defendants’ assertion

 that “the injunction is no different than any other contract between the parties.”

         As a result, any reference to “the parties’ agreement” would mischaracterize the parties’

 negotiations, and would require further explanation of the Court’s role in adjudicating the

 injunction application and the standard the Court applied—all of which needlessly complicate the



                                                   9
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 10 of 12 PageID #: 16546




 instruction out of all proportion to its utility. ResMan’s proposed instruction avoids these issues

 entirely, allowing the Court to cleanly address its central concern.

 IV.    Conclusion

        For the foregoing reasons, ResMan respectfully requests that the Court (1) provide

 ResMan’s amended instruction in the Final Instructions to the Jury; and (2) decline to submit

 Defendants’ proposed instruction.




                                                  10
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 11 of 12 PageID #: 16547




                               Respectfully submitted,


                               By:       /s/ Maria Wyckoff Boyce
                                      Maria Wyckoff Boyce, Lead Attorney
                                      Texas SBN 22095050
                                      maria.boyce@hoganlovells.com
                                      Cristina Espinosa Rodriguez
                                      Texas SBN 00793701
                                      cristina.rodriguez@hoganlovells.com
                                      Jillian C. Beck
                                      Texas SBN 24082672
                                      jillian.beck@hoganlovells.com
                                      Ira Jamshidi
                                      Texas SBN 24092574
                                      ira.jamshidi@hoganlovells.com
                                      S. Lee Whitesell
                                      Texas SBN 24093356
                                      lee.whitesell@hoganlovells.com
                                      HOGAN LOVELLS US LLP
                                      609 Main Street, Suite 4200
                                      Houston, Texas 77002
                                      T (713) 632-1400
                                      F (713) 632-1401

                                      Jessica L. Ellsworth (admitted pro hac vice)
                                      jessica.ellsworth@hoganlovells.com
                                      HOGAN LOVELLS US LLP
                                      555 Thirteenth Street, NW
                                      Washington, DC 20004
                                      T (202) 637-5600
                                      F (202) 637-5910

                                      Michael E. Jones
                                      Texas SBN 10929400
                                      mikejones@potterminton.com
                                      POTTER MINTON P.C.
                                      110 North College, Ste. 500
                                      Tyler, Texas 75702
                                      T (903) 597-8311
                                      F (903) 593-0846

                                      Tommy Jacks
                                      jacks@fr.com
                                      Texas SBN 10452000
                                      FISH RICHARDSON P.C.



                                        11
Case 4:19-cv-00402-ALM Document 272 Filed 03/14/21 Page 12 of 12 PageID #: 16548




                                              111 Congress Avenue, Ste. 810
                                              Austin, TX 78701
                                              Tel: (512) 472-5070
                                              Fax: (512) 320-8935

                                              Greta A. Fails (admitted pro hac vice)
                                              gfails@choate.com
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, MA 02110

                                              Counsel for Plaintiff
                                              ResMan, LLC




                                 CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing document was served on all counsel of record
  via the Court’s CM/ECF system on March 14, 2021.

                                                      /s/ S. Lee Whitesell
                                                      S. Lee Whitesell




                                                 12
